DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-20, filed 1/27/2020, are pending and are currently being examined.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the rear pivot point" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hozumi JP No. 2007-89787.
Hozumi teaches:
In Reference to Claim 1
A robotic vehicle for traversing a grooved track (robotic vehicle 1/2/101/102 traversing a grooved track 81, Fig. 1-10), the robotic vehicle comprising: 
a set of one or more axles (front and rear axles 32a/b or 124a/b); 
a set of wheels coupled to each axle in the set of one or more axles (pairs of front and rear wheels 31a/, or 121a/b); 
one or more motors to rotate the set of one or more axles (drive motor 5), including the set of wheels of each axle in the set of axles, to propel the robotic vehicle along the grooved track (vehicle 1/2/101/102 propelled along the track 81 within the walled surfaces 80, Fig. 4, 9-10); and 
a steering system to manage navigation of the robotic vehicle along the grooved track (front and rear steering system controls at wheels portions 30a/b to drive along the track 81, Fig. 4, 9-10), wherein the steering system controls rotation of the set of one or more axles along respective pivot points to manage steering of the robotic vehicle (axles pivot at pinions 33a/b as front connecting portion 12 and rear connecting portion 16 to steer the car along the track, Fig. 4, 9-10).  
In Reference to Claim 2
The robotic vehicle of claim 1, wherein the steering system of the robotic vehicle is configured to set the set of one or more axles in a free state (wheels pivot freely about pinions 33a/b from force of the moving vehicle against slide portion 50 which centrifugally swings the wheel portions as the body 2 is bent along the curved wall 80, Fig. 4, 9-10, pg. 15 lines 17-24 (description of Fig. 4)).  
In Reference to Claim 3
The robotic vehicle of claim 2, wherein in the free state a first axle in the set of one or more axles is free to move about a first pivot point such that the first axle is free to turn in response to curves in the grooved track (front wheels/axle pivot freely about forward pinion 33a from force of the moving vehicle against slide portion 50 which centrifugally swings the wheel portions as the body 2 is bent along the curved wall 80, Fig. 4, 9-10, pg. 15 lines 17-24 (description of Fig. 4)).  
In Reference to Claim 4
The robotic vehicle of claim 3, wherein in the free state a second axle in the set of one or more axles is free to move about a second pivot point such that the second axle is free to turn in response to the curves in the grooved track (the rear wheels/axle also pivot due to the centrifugal force about the second pivot at rear connecting portion 16 about pinion 33b along the curved track, Fig. 4, 9-10).  
In Reference to Claim 19
The robotic vehicle of claim 1, wherein the set of one or more axles includes a front axle and a rear axle (front and rear axles 32a/b or 124a/b at pinions 33a/b), wherein the front axle and the rear axle are coupled together such that movement of the front axle about a front pivot point by the steering system also causes movement of the rear axle about the rear pivot point (the front and rear axles are coupled together by slide unit 50 which causes movement of one axle to translate to the other axle by the steering system, Fig. 3-4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi as applied to claim 4 above, and further in view of Dieckmann US Pub. No. 2006/0276102.
In Reference to Claim 5
Hozumi teaches:
The robotic vehicle of claim 4 as rejected above.
Hozumi fails to teach:
Wherein the steering system of the robotic vehicle is configured to set the set of one or more axles in a locked state, and wherein in the locked state the first axle is mechanically locked to prevent the first axle from freely rotating about the first pivot point.
Further, Dieckmann teaches:
A similar robotic toy vehicle (13) steerable along a track (1) with guides (2), wherein the steering system of the robotic vehicle (at control lever 6) is configured to set the set of one or more axles in a locked state (Fig. 7-8 shows a locked state with the axle held against the wall for turning), and wherein in the locked state the first axle is mechanically locked to prevent the first axle from freely rotating about the first pivot point (cut 17 in lever 6 ensures free space for plug 11, [0027]).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hozumi to have included a wheel locking and controlling means in order to allow the car to be better controlled during use (ex. to change lanes) and to reduce damage from repeated contact with the track wall as taught by Dieckmann ([0029]).
In Reference to Claim 6
Hozumi as modified by Dieckmann teaches:
The robotic vehicle of claim 5, wherein the steering system enables the locked state in response to receipt of a wireless signal (Dieckmann: a remote control signals servomechanism 5 to override the strength of the magnetic coupling ([0030]), where the remote may be wireless e.g. radio signals or infrared ([0034]).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hozumi to have included a wireless control in order to allow the vehicle to be controlled by the user making it more fun and realistic to use and as is well-known in the art as taught by Dieckmann (abstract, [0006], [0034]).
In Reference to Claim 7
Hozumi as modified by Dieckmann teaches:
The robotic vehicle of claim 5, wherein in the locked state one or more of the first axle and the second axle pivots according to settings by the steering system (Dieckmann: control lever 6 locks and pivots the steering system of the axle of the vehicle 13 according to settings executed by the lever 6, Fig. 7-8).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hozumi to have included a steering control setting in order to allow the vehicle to pivot or turn the appropriate amount when activated by the user to allow the vehicle to be easy to control and change lanes mimicking a race maneuver making it more fun and realistic to use and as is well-known in the art as taught by Dieckmann (abstract, [0006], [0029], [0034]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi and Dieckmann as applied to claim 7 above, and further in view of Todokoro US Pub. No. 2016/0158660.
In Reference to Claim 8
Hozumi as modified by Dieckmann teaches:
The robotic vehicle of claim 7 as rejected above.
Hozumi fails to teach:
Wherein the steering system includes a magnetic actuator comprised of a coil, a first magnet, and a second magnet, and wherein the first and second magnets are coupled to the first axle.
Further, Todokoro teaches:
A similar robotic toy vehicle (1) having a steering system (15), wherein the steering system includes a magnetic actuator comprised of a coil, a first magnet, and a second magnet, and wherein the first and second magnets are coupled to the first axle (front wheels 11 rotate with an axle and having two permanent magnets and an actuatable electromagnetic coil between the magnets, [0030], Fig. 1-6A/B).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hozumi to have included a coil and magnets on the axle to automate the steering of the vehicle as and servo mechanisms are commonly known and used control means in the art and allow a user to selectively control the vehicle making it more fun to use as taught by Todokoro ([0021], [0029]-[0031]).
In Reference to Claim 9
Hozumi as modified by Dieckmann and Todokoro teaches:
The robotic vehicle of claim 8, wherein in the locked state, the steering system applies a current to the coil to cause (1) the first magnet to move to the coil and (2) the first axle to rotate about the first pivot point (Todokoro: front wheels rotate when the magnet coil is activated by current in two directions which causes movement of the link towards the left or right magnet as selected [0031], [0029]-[0034]).  
In Reference to Claim 10
Hozumi as modified by Dieckmann and Todokoro teaches:
 The robotic vehicle of claim 9, wherein in the free state, a current is not applied to the coil (in the free (non-turning state) the coil of Todokoro would not be activated by a current as the current is only applied to turn the vehicle).  
Claims 11-12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi and Dieckmann as applied to claim 5 above, and further in view of Donahue et al. US Pat. No. 6,695,668.
In Reference to Claim 11
Hozumi as modified by Dieckmann teaches:
The robotic vehicle of claim 5 as rejected above.
Hozumi fails to teach:
A set of sensors to generate sensor data while the robotic vehicle traverses the grooved track; and a steering control module to adjust the steering system based on the sensor data.  
Further, Donahue teaches:
A similar robotic toy vehicle (10) for traversing a track (12) and having a steering system, wherein the steering system includes a set of sensors to generate sensor data while the robotic vehicle traverses the grooved track (multiple sensors 14/20 generate data including track information, Fig. 4); and a steering control module to adjust the steering system based on the sensor data (the electric motors 22 for each wheel control the movement of the wheels based on the information from the sensors 14/20, Fig. 1, 4, 7, Col. 1 line 55 – Col. 2 line 17, Col. 3 lines 9-29).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hozumi to have included a set of sensors for monitoring the track in order to allow the vehicle to automatically adjust and drive itself along a chosen path of a track as taught by Donahue (Col. 1 lines 46-52, Col. 2 lines 1-18).
In Reference to Claim 12
Hozumi as modified by Dieckmann and Donahue teaches:
The robotic vehicle of claim 11, wherein the steering control module includes sets of data and corresponding sets of actions, and wherein the sets of data include attributes of markers, including one or more of a color and shape of the markers (Donahue: optical sensors pick up data attributes from the color (white/black) and shape (markers) along the track path, Fig. 3A-B, 1C, wherein actions are attributed to control codes based on the markers, Col. 3 lines 37-61, Col. 4 lines 4-57).  
In Reference to Claim 14
Hozumi as modified by Dieckmann and Donahue teaches:
The robotic vehicle of claim 12, wherein the sets of actions includes placing the steering system in the free state (Donahue: when the track is fully sensed by all of the position sensors 14 (white), the car is free to move and accelerate along the path, Col. 3 lines 13-16, 38-60).  
In Reference to Claim 15
Hozumi as modified by Dieckmann and Donahue teaches:
The robotic vehicle of claim 12, wherein the set of actions includes pivoting the first axle about the first pivot point by a specified angle (Donahue: the set of actions includes pivoting or turning the wheels by a motor 22, as applied to the means of Hozumi and Dieckmann would place the wheels into the locked turning position defined by Dieckmann until the sensors placed the sensors back into the neutral position).  
In Reference to Claim 16
Hozumi as modified by Dieckmann and Donahue teaches:
The robotic vehicle of claim 15, wherein the specified angle is proportional to one or more of a length of a wheelbase of the robotic vehicle and a radius of a curvature of the grooved track (the vehicle as sensed and processed sends the control command to the steering system based on the sensor data, which would be proportional to the curvature of the sensed track (see Fig. 1C, 2, 8 of Donahue, Col. 3 lines 45-67)).  
Further, the exact amount or relationship that the calculated angle of correction or adjustment by the wheels is merely a matter of obvious design choice that one of ordinary skill in the art would find an obvious modification as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQW 215 (CCPA 1980)).
In Reference to Claim 18
Hozumi as modified by Dieckmann and Donahue teaches:
The robotic vehicle of claim 12, wherein the set of sensors includes one or more optical sensors (Donahue: optical sensors 14, Col. 3 lines 23-37).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi, Dieckmann, and Donahue as applied to claim 12 above, and further in view of Sofman et al. US Pat. No. 8,353,737.
In Reference to Claim 13
Hozumi as modified by Dieckmann and Donahue teaches:
The robotic vehicle of claim 12 as rejected above.
Hozumi fails to teach:
Wherein the sets of actions include one or more of placing the steering system in the locked state, indicating an approaching junction, indicating a junction type of the approaching junction, and indicating a turning direction preference for the approaching junction.  
Further, Sofman teaches:
A similar robotic toy vehicle (2) for traversing a track and having a steering system, wherein the steering system operates by a set of actions available from data received by the optical sensors, the sets of actions include one or more of placing the steering system in the locked state, indicating an approaching junction, indicating a junction type of the approaching junction, and indicating a turning direction preference for the approaching junction (Fig. 20, Fig. 26, shows the cars sensing the intersection/junction and selecting a direction based on the sensor data (intersection behavior, Col. 26 lines 7-27).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hozumi to have included a set of actions of intersections in order to allow the vehicles to navigate intersections without contacting or hitting into other vehicles as taught by Sofman (Col. 26 lines 7-27).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi as applied to claim 1 above, and further in view of Koch et al. US Pat. No. 6,571,178.
In Reference to Claim 20
Hozumi teaches:
The robotic vehicle of claim 1 as rejected above.
Hozumi fails to teach:
Wherein the steering system includes a servo based steering actuator coupled to one or more axles in the set of one or more axles for steering of the robotic vehicle.
Further, Koch teaches:
A similar robotic toy vehicle wherein the steering system includes a servo based steering actuator coupled to the axles (adjustment of axles 12/13 may be made by servo motor, Col. 2 lines 55-56, for steering truck 10, Fig. 1-2)
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hozumi to have included a servo based steering actuator coupled to the axles to allow the vehicle to be controlled and steered to align the wheels more accurately with the track curves during use as taught by Koch (Col. 2 lines 52-56).
Potentially Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the set of sensors includes one or more mechanical buttons oriented toward the grooved track when the robotic vehicle is placed on the grooved track to navigate along the grooved track, and wherein the sets of data include the one or more mechanical buttons being depressed are not anticipated by or found obvious by the cited prior art.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Kroyan (9,545,582), Frank (8,616,320), Abe (7,014,525), Cyrus (6,102,770), Seo (4,658,928), Gay (2,690,626) teach similar robotic toy vehicles with automating steering systems based on their position on a track.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711